OPINION — AG — ** BOARD OF EXAMINERS OF PSYCHOLOGISTS ** (1) ABSENT A LICENSE, 59 O.S. 1353 [59-1353](A) DOES NOT ALLOW QUALIFIED MEMBERS OF OTHER PROFESSIONS TO PRACTICE PSYCHOLOGY OR HOLD THEMSELVES OUT AS PSYCHOLOGISTS. THOSE QUALIFIED PROFESSIONALS CONTEMPLATED BY THIS SECTION ARE PERMITTED TO DO WORK OF AN PSYCHOLOGICAL NATURE WHEN PROPERLY ENGAGED IN THEIR OWN PROFESSION, AS LONG AS SUCH WORK IS CONSISTENT WITH THEIR TRAINING AND CODE OF ETHICS. (2) WHETHER OR NOT A PERSON IS A QUALIFIED MEMBER OF ANOTHER PROFESSION, WITHIN THE MEANING OF THIS STATUTE, IS A QUESTION OF FACT TO BE DETERMINED ON A CASE BY CASE BASIS. (PRACTICE, PROFESSIONS) CITE: 59 O.S. 1351 [59-1351], 59 O.S. 1353 [59-1353](A) (JERRY C. BLACKBURN)